El Juez Asoooiado, Se. MacLeaey,
emitió la opinión del tribunal.
El contrato de compraventa celebrado entre Jaime Es-canella (recurrente) y María Sánchez por sí y en representa-ción de sus hijos menores de edad es perfectamente válido y legal porque medió consentimiento, precio y cansa de obligar.
En cnanto al consentimiento podía María Sánchez pres-tarlo por sus hijos porque obtuvo de una corte de distrito autorización para enajenar las participaciones de sus dichos menores hijos en la finca que vendió al recurrente.
Es cierto que esa autorización dice, que se concede “Con la obligación de depositar en la corte, Ínterin se coloca en con-diciones de seguridad que la misma corte apreciará, el rema-nente que sobre a los citados menores, una vez descontado el importe de la hipotecá de la Srta. Padrela y los gastos que en forma legal habrá de justificar.”
Los términos en que está redactada la autorización que antecede no son condicionales, esto es, no exige como condición para que la venta pueda verificarse, que se deposite el so-brante, sino que concede la autorización sin condición ninguna en cuanto a la venta por más que impone la obligación a la madre de que después de recibido el dinero, descontada la hipoteca y los gastos que haya tenido y .que debe justificar, consigne el dinero sobrante a los hijos en la corte.
Como no fné una venta condicionada, no está obligado el comprador recurrente a justificar en el registro de la propie-*177dad el cumplimiento de la condición, para que su contrata pueda ser inscrito, por lo que procede su inscripción.
Además, la- obligación de depositar no fúé impuesta al com-prador, como equivocadamente dice el registrador, sino a-la madre, mediante pago de una hipoteca y justificación de gastos, hechos todos que ha de realizar la madre vendedora y no el comprador, quien no puede quedar sujeto para la validez de su contrato a que aquélla quiera cumplir o nó la condición que a ella impuso la corte.
Si por el contrario la concesión de permiso hubiera sido con la condición de que el vendedor depositara el dinero o el sobrante en la corte, conociendo esa condición por el contrato, el otorgamiento de éste implicaba su aceptación y el estar obligado a completar y justificarlo así ante el registrador.
Está también equivocado el registrador en estimar que la falta de ese requisito, si fuera exigible al comprador, y no cumplido, anularía y quitaría validez al contrato por causa ilícita (art. 1242 y 1243 del Código Civil) porque estos'artí-culos se refieren a la causa de los contratos y no a la capacidad para contratar que sería lo que habría en este caso.
Además, no hay disposición legal alguna que exija a los padres con patria potestad sobre sus hijos que hayan de depo-sitar a las órdenes de la corte el importe de las ventas para que hayan sido autorizadas judicialmente, pero puesto que la. madre aceptó tal condición, ella debe responder únicamente de la misma ante la corte y no el comprador a quien el tribunal no puede exigir ese cumplimiento ni tampoco el registrador.
Debe anularse la nota y ordenarse la inscripción.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández, y Aso-ciados Wolf, del Toro y Aldrey.